Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00279-CV

                                         IN RE Richard LESHIN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2013, Relator Richard Leshin filed a petition for writ of mandamus,

complaining of the portion of the trial court’s February 5, 2013 order that awarded sanctions

against Leshin. However, mandamus relief is only available if the relator establishes both the

trial court abused its discretion and relator lacks an adequate remedy by appeal. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 125 (Tex. 2004) (orig. proceeding). Leshin has

failed to establish he lacks an adequate remedy by appeal. 2 Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM


1
  This proceeding arises out of Cause No. 2011-PB6-000081-L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., An Incapacitated Person, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.
2
  We note that Leshin has filed an appeal in Cause Number 04-13-00196-CV from the same order complained of in
this proceeding.